United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-2829
                          ___________________________

                                 Edgar Vernell Futrell

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                                      TIAA Bank

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: March 29, 2021
                                Filed: April 6, 2021
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       In this diversity case, Edgar Futrell appeals after the district court1 dismissed
his action under Federal Rule of Civil Procedure 12(b)(6). He argues that the district

      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
court erred by failing to rule on his motion to compel discovery and his attempt to
amend his complaint prior to dismissing the action.

       Upon carefully reviewing the record and the parties’ arguments on appeal, we
agree with the district court that Futrell failed to state claims for breach of contract
or fraud. See Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (standard
of review). We also conclude that the district court did not abuse its discretion in
declining to consider Futrell’s motion to compel discovery and his attempt to amend
his complaint without leave. See Robinson v. Potter, 453 F.3d 990, 994-95 (8th Cir.
2006) (concluding that district court did not abuse its discretion in denying motion
to compel discovery where movant failed to show parties attempted to confer to
resolve discovery request, as required by Fed. R. Civ. P. 37 and local rule); see also
MSK EyEs Ltd. v. Wells Fargo Bank, Nat’l Ass’n, 546 F.3d 533, 545 (8th Cir. 2008)
(concluding that district court did not abuse its discretion by implicitly denying leave
to amend complaint).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny as moot Futrell’s
motion for appointment of counsel.
                     ______________________________




                                          -2-